EXECUTION VERSION
 
Exhibit 10.36(a)
 
AMENDMENT NO. 1
TO
EMPLOYMENT AGREEMENT
 
 
This Amendment No. 1 to  Employment Agreement (this “Amendment”) is made the
29th day of June, 2015, to be effective as indicated herein, by and between
Glenn Fusfield (“Employee”) and Steiner Transocean Limited, a Bahamas
international business company (the “Company”).


WITNESSETH:


WHEREAS, the Company and Employee entered into an Employment Agreement December
19, 2011 (the “Employment Agreement”); and


WHEREAS, Employee and the Company desire to amend the Employment Agreement as
reflected in this Amendment to reflect action of the Compensation Committee of
the board of directors of Steiner Leisure Limited, the Company’s parent company.


NOW, THEREFORE, in consideration of the foregoing premises and the mutual
agreements hereinafter contained, the parties hereto agree as follows:


1.
Capitalized Terms



Unless otherwise stated, all capitalized terms herein that are not otherwise
defined shall have the meanings set forth in the Employment Agreement.


2.
Section 3(a)(ii) (“Incentive Bonus”)



The first paragraph of Section 3(a)(ii) of the Employment Agreement is hereby
deleted and replaced with the following:


Incentive Bonus. Employee shall be eligible to receive a bonus (the “Incentive
Bonus”) based on a formula and performance criteria approved annually by the
Compensation Committee of the Board (the “Committee”), in its sole discretion,
provided, however, that Employee shall be eligible each Year to receive an
Incentive Bonus ranging from 37.5% to 150% of his then current Base Salary, with
a specified target Incentive Bonus equal to 75% of his then current Base Salary
(the "Target Incentive Bonus").
 
3.
Effective Date



This Amendment shall be effective as of January 1, 2015.
 
 
 

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
 
4.
Effect of Amendment



Except as provided in this Amendment, (i) the Employment Agreement shall remain
in full force and effect in accordance with its terms and (ii) this Amendment
shall be incorporated into the Employment Agreement and be subject to all of the
terms, obligations and conditions as set forth therein.


5.
Conflicts



In the event there are any conflicts between the terms of this Amendment and the
terms of the Employment Agreement, the terms of this Amendment will control.




IN WITNESS WHEREOF, the parties have executed this Amendment No. 1 as of the day
and year first above written.
 

   
STEINER TRANSOCEAN LIMITED
          /s/ Glenn Fusfield   By: /s/ Leonard Fluxman   Glenn Fusfield   Name:
 Leonard Fluxman       Title:  President and CEO  

 
 
 
 
 
 
 
 
 
 
 
2

--------------------------------------------------------------------------------